Title: New York Assembly. Resolution on the Call of a Convention of the States, [17 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 17, 1787]
Resolved, (if the Honorable the Senate concur) that the Delegates of this State, in Congress of the United States of America, be, and they hereby are instructed, to move in Congress for an Act recommending to the States composing the Union, that a Convention of Representatives from the said States repectively, be held, and meet at a time and place to be mentioned in such recommendation, for the purpose of revising the Articles of Confederation and Perpetual Union between the United States of America, and reporting to the United States in Congress assembled, and to the States respectively, such alterations and amendments to the said Articles of Confederation, as the representatives met in such Convention, shall judge proper and necessary, to render them adequate to the preservation and support of the Union.
